Ingraham, J.:
I concur with Mr. Justice O’Brien in his opinion, but I also think that the resolution of the board of aldermen was not an approval of *247the relator’s water meters within the provision of section 475 of the charter (Laws of 1901, chap. 466). That section provides: “ The commissioner of water supply is authorized in his discretion to cause water-meters, the pattern and price of which shall be approved by the board of aldermen, to be placed in all stores,” etc. The approval here contemplated seems to me to be the approval of a particular style or pattern of meter to be sold at a particular price, and the resolution of the board of aldermen to be a compliance with this statute, must identify the particular pattern approved and the price at which it is to be sold, so that the pattern and price is identified. The resolution under which the relator claimed his right to use these meters in the city of H ew Tork provides: “ Resolved, That upon the recommendation of the commissioner of water supply, gas and electricity, the pattern and price of water meters manufactured by the Standard Water Meter Company of this city, is hereby approved for use in the city of Hew York.”
There is here no statement of the pattern of the water meter that is approved, or the price at which it is to be sold, and I do not think that such a resolution is a compliance with the statute which justifies the relator to require the city of Hew York to use any pattern of any water meter that he manufactures at any price that he may charge for it.
Patterson, Hatch and Laughlin, JJ., concurred.
Order affirmed, with costs.